Case: 21-30046      Document: 00516447259         Page: 1    Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 25, 2022
                                   No. 21-30046
                                                                          Lyle W. Cayce
                                                                               Clerk

   Steven Eugene Henderson,

                                                            Plaintiff—Appellant,

                                       versus

   Atmos Energy Corporation, incorrectly named as
   Atmos Energy,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-13072


   Before Richman, Chief Judge, and Clement and Duncan, Circuit
   Judges.
   Per Curiam:*
          Henderson sued Atmos Energy Corporation (Atmos) alleging
   vicarious liability for the actions of Miller Pipeline, LLC (Miller). Henderson
   filed a motion for leave to amend his complaint, seeking to add Miller as a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30046         Document: 00516447259              Page: 2       Date Filed: 08/25/2022




                                          No. 21-30046


   defendant. The district court denied his motion. Atmos then moved for
   summary judgment contending that under Louisiana law, it cannot be
   vicariously liable for the actions of its independent contractor. The district
   court granted Atmos’s motion. We affirm.
                                                I
           Henderson alleges injuries from a slip and fall purportedly caused by
   the negligence of Atmos.            Both parties agree that Miller is the party
   responsible for performing the work that Henderson contends caused his
   injuries. The parties also agree that Atmos had neither constructive nor
   actual notice of the mud that led to Henderson’s alleged slip and fall. This
   case turns on Miller’s contractual relationship with Atmos and whether
   Atmos can be held vicariously liable for the actions of Miller. Louisiana law
   provides the general rule that, “[a] principal is not liable for the torts of an
   independent contractor unless the principal exercises operational control
   over or expressly or impliedly authorizes the independent contractor’s
   actions.” 1
           The contract between Atmos and Miller contains two documents, a
   Master Services Agreement (MSA) and a task request. The MSA explains
   that it “does not authorize any [w]ork to be performed”; rather, authorized
   work is specified in the task request that was issued pursuant to the MSA.
   The task request contains instructions and specifications but does not add to
   or modify any term or condition of the MSA. The MSA contains an
   independent contractor provision and a termination at will provision with the
   only liability to pay Miller the unpaid balance due for work actually




           1
            LeJeune v. Shell Oil Co., 950 F.2d 267, 270 (5th Cir. 1992) (alteration in original)
   (quoting Duplantis v. Shell, 948 F.2d 187, 192 (5th Cir. 1991)).




                                                2
Case: 21-30046           Document: 00516447259               Page: 3       Date Filed: 08/25/2022




                                             No. 21-30046


   performed. The task request contains a “Scope of Work” section, setting
   forth the parameters of the project.
           Henderson filed his initial complaint against Atmos before the case
   was removed to federal court. Atmos filed a third-party complaint asserting
   that Miller was responsible for indemnifying Atmos in the event a judgment
   was rendered against it. The district court granted Atmos’s motion to
   dismiss the third-party complaint against Miller without prejudice. During
   the approximately two months that Miller was a party to the lawsuit,
   Henderson did not attempt to depose any Miller representatives, or issue any
   discovery requests to Miller.
           Nine months after Miller had initially been added to the lawsuit,
   Henderson filed his motion for leave to amend his complaint, seeking to add
   Miller as a defendant. The district court denied his motion. Shortly after,
   Atmos filed a motion for summary judgment, seeking dismissal on the basis
   that Miller is its independent contractor and under Louisiana law, it cannot
   be held vicariously liable for any alleged acts of its independent contractor.
   In addition to the MSA and task request, Atmos presented summary
   judgment evidence consisting of an affidavit of Scott Serou, the manager of
   engineering services for Atmos, and the deposition testimony of Louis J.
   Duhe.
           The district court “shall grant summary judgment if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” 2 If the movant demonstrates the
   absence of a genuine issue of material fact, then the nonmovant must
   “designate specific facts showing that there is a genuine issue for trial.” 3 The


           2
               Fed. R. Civ. P. 56.
           3
               Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).




                                                   3
Case: 21-30046          Document: 00516447259              Page: 4      Date Filed: 08/25/2022




                                           No. 21-30046


   nonmovant’s burden “is not satisfied with ‘some metaphysical doubt as to
   the material facts,’ by ‘conclusory allegations,’ by unsubstantiated
   assertions, or by only a ‘scintilla’ of evidence.” 4
           The district court granted the motion, and Henderson’s case was
   dismissed with prejudice. Henderson appeals both the district court’s grant
   of summary judgment for Atmos and the denial of his motion for leave to
   amend.
                                                 II
           This court reviews a district court’s ruling on a motion for summary
   judgment de novo “using the same standards that guided the district court.” 5
           Henderson makes three main arguments alleging that there is a
   genuine dispute of material fact regarding the nature of the contractual
   relationship between Atmos and Miller. First, he makes a contractual
   interpretation argument alleging that there is internal ambiguity between the
   MSA and the task request that makes summary judgment improper. 6
   Henderson forfeited this argument, however, by “failing to raise it in the first
   instance in the district court.” 7 Thus, we will not consider it on appeal.



           4
              Id. (first quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
   586 (1986); then quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990); then citing
   Hooper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994); and then quoting Davis v. Chevron U.S.A.,
   Inc., 14 F.3d 1082, 1086 (5th Cir. 1994)).
           5
               Graham v. Amoco Oil Co., 21 F.3d 643, 645 (5th Cir. 1994).
           6
             See Gonzalez v. Denning, 394 F.3d 388, 392 (5th Cir. 2004) (“In the context of
   contract interpretation, only when there is a choice of reasonable interpretations of the
   contract is there a material fact issue concerning the parties’ intent that would preclude
   summary judgment.”).
           7
           See Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021) (“A party forfeits
   an argument by failing to raise it in the first instance in the district court.”).




                                                 4
Case: 21-30046            Document: 00516447259             Page: 5        Date Filed: 08/25/2022




                                             No. 21-30046


           Second, Henderson argues that the five-factor test employed by
   Louisiana courts to determine independent contractor status leans in favor of
   Miller being an employee. 8 The most important factor is whether, “from the
   nature of the relationship, [the employer] had the right to [control the
   work].” 9 The nature of the relationship between parties “is to be determined
   from the contract between them and from their intentions in establishing and
   carrying out that relationship as manifested in its performance and the
   surrounding circumstances.” 10
           Henderson repeatedly argues that Atmos’s evidence showing it did
   not exercise actual control is irrelevant to whether Atmos retained the right
   of control. Although it is correct that the primary inquiry is whether the right
   of control exists, 11 evidence of actual control sheds light on the parties’
   intentions regarding the contractual relationship. Atmos brought forth such
   circumstantial evidence to support its contention that Miller was an
   independent contractor on all factors. By contrast, Henderson brought forth
   no extrinsic evidence in support of his proposition that Miller was not an
   independent contractor; he instead relies on broad conclusory statements.


           8
             See Amyx v. Henry & Hall, 277 La. 364, 371-72, 79 So. 2d 483, 486 (La. 1955)
   (detailing the five factors as: (1) whether there is a contract between the parties;
   (2) whether the work being done is of an independent nature and can be accomplished
   through non-exclusive means; (3) whether the contract “calls for a specific piecework as a
   unit to be done according to his own methods, without being subject to the control and
   direction . . . of his employer, except as to the result”; (4) whether there is a specified price
   for the work; and (5) whether the “duration is for a specified time and not subject to
   termination or discontinuance at the will of either side without a corresponding liability for
   its breach”).
           9
                Id. (internal quotations omitted).
           10
                Hickman v. S. Pac. Transp. Co., 262 La. 102, 116, 262 So. 2d 385, 390 (La. 1972).
           11
              See Simon v. Farm Bureau Ins. Co., 2019-278, p. 6 (La. App. 3 Cir. 3/4/20); 297
   So. 3d 147, 151 (“It is not the actual supervision and control that is exercised but rather it
   is the right to exercise control which is of primary concern.”).




                                                     5
Case: 21-30046           Document: 00516447259               Page: 6       Date Filed: 08/25/2022




                                              No. 21-30046


   This court cannot rely on such broad conclusory statements. 12 “When
   everything that can be adduced at trial is before the judge on motion and the
   parties, while urging conflicting ultimate facts or conclusions, have no
   evidentiary disputes, a trial serves no useful purpose.” 13 Henderson did not
   raise a genuine dispute of material fact under the five-factor test.
           Third, Henderson contends that even if Miller is an independent
   contractor, there is a genuine dispute as to whether Atmos exercised
   operational control over Miller such that Atmos can be held vicariously liable
   under the operational control exception. A principal can be held vicariously
   liable for actions of its independent contractor when it reserves the right to
   supervise or control the contractor’s work. 14 For purposes of Louisiana law,
   this court has concluded that, “[o]perational control exists only if the
   principal has direct supervision over the step-by-step process of
   accomplishing the work such that the contractor is not entirely free to do the
   work in his own way.” 15
           This court determined in Landry v. Huthnance Drilling Co. 16 that
   instructions given by a principal did not amount to operational control even
   though the principal “retained the right to inspect the connections, protect
   the pipe and connectors from damage and to tell [the contractor] the amount




           12
             See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994); Fontenot v.
   Upjohn Co., 780 F.2d 1190, 1195-96 (5th Cir. 1986) (“There is no sound reason why
   conclusory allegations should suffice to require a trial when there is no evidence to support
   them even if the movant lacks contrary evidence.”).
           13
                Fontenot, 780 F.2d at 1197.
           14
                Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d 558, 564 (5th Cir. 2003).
           15
                Id.
           16
                889 F.2d 1469 (5th Cir. 1989).




                                                   6
Case: 21-30046              Document: 00516447259             Page: 7      Date Filed: 08/25/2022




                                              No. 21-30046


   of torque to apply.” 17 Although Atmos retained the right to opt to inspect
   the work site, that does not rise to the level of operational control. Atmos
   also presented evidence that it did not actually exercise any control or
   supervision.           Henderson again points to no evidence supporting his
   contention that there is a genuine dispute of material fact on this point.
             Henderson did not satisfy his burden. There is no genuine dispute as
   to any material fact and therefore, Atmos was entitled to judgment as a matter
   of law.
                                                   III
             Henderson also argues that the district court erred in denying his
   motion for leave to amend his complaint. This court reviews a district court’s
   denial of a motion for leave to amend under an abuse of discretion standard. 18
   Rule 16(b) provides that a scheduling order “may be modified only for good
   cause and with the judge’s consent.” 19 We have previously delineated four
   factors to consider when determining whether there is “good cause” under
   Rule 16(b): “(1) the explanation for failure to timely [comply with the
   scheduling order]; (2) the importance of the [modification]; (3) potential
   prejudice in allowing the [modification]; and (4) the availability of a
   continuance to cure such prejudice.” 20
             The district court properly considered these factors and did not abuse
   its discretion in concluding that they weigh against allowing amendment.
   There was no reason why Henderson could have not filed his motion earlier.


             17
                  Id. at 1472.
             18
                  Lampkin v. UBS Fin. Servs., Inc., 925 F.3d 727, 733 (5th Cir. 2019).
             19
                  Fed. R. Civ. P. 16(b)(4).
             20
             Springboards To Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 819 (5th Cir.
   2019) (quoting Squyres v. Heico Cos., 782 F.3d 224, 237 (5th Cir. 2015)).




                                                    7
Case: 21-30046       Document: 00516447259          Page: 8   Date Filed: 08/25/2022




                                     No. 21-30046


   Henderson did not show that the importance of the modification was
   paramount. The district court did not err in determining that any resulting
   prejudice in allowing the amendment would outweigh any remaining
   considerations.
                                 *        *         *
         The judgment of the district court is AFFIRMED.




                                          8